                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                     No. 5:20-cv-201-FL

 RACHEL JENNINGS,                            )
                                             )
        Plaintiff,                           )
                                             )                    ORDER
        v.                                   )
                                             )
 MICHAEL PATRICK PRESLAR,                    )
                                             )
        Defendant.                           )


       This matter is before the Court on a Motion to Withdraw as Attorney of Record by

Defendant’s counsel, Joseph E. Houchin, in the above-referenced matter. For good cause shown,

this Motion is GRANTED.

                         20th day of _________________,
       SO ORDERED, this _____          July             2021.



                                          ___________________________________
                                          LOUISE WOOD FLANAGAN
                                          United States District Judge




          Case 5:20-cv-00201-FL Document 29 Filed 07/20/21 Page 1 of 1
